Citation Nr: 0800060	
Decision Date: 01/02/08    Archive Date: 01/09/08	

DOCKET NO.  04-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) pension benefits under the provisions 
of 38 U.S.C.A. § 6103(a) (West 2002) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from March 1939 to April 
1942, and from March 1945 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision by the Director, 
Compensation and Pension Service, which determined that the 
veteran had forfeited all rights, claims, and benefits under 
the laws administered by VA, as provided by 38 U.S.C.A. 
§ 6103(a) (West 2002).

This case was previously before the Board in June 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran knowingly provided fraudulent evidence, to 
include false statements, in connection with his claim for VA 
compensation benefits.

2.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).  


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA have been met 
beyond a reasonable doubt.  38 U.S.C.A. § 6103 (West 2002); 
38 C.F.R. §§ 3.901, 3.905 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  However, the 
forfeiture statute resides in Chapter 61 of Title 38 of the 
United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (1002) to the 
effect that the VCAA applies only to provisions under Chapter 
No. 51 of Title 38, United States Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§ 3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Office or, in the Manila VA 
Regional Office, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) the specific charges against 
the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statutes; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges, or to 
explain the person's position; (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a November 2002 Proposed Administrative 
Decision, a December 2002 charge letter from VA, a Final 
Administrative Decision of March 2003, the June 2003 
Forfeiture Decision from Compensation and Pension Service, 
and both the October 2003 Statement and October 2006 
Supplemental Statement of the Case, the veteran was provided 
notice of the specific charges against him, a detailed 
statement of the evidence supporting the charges, and 
citations to and discussions of the applicable law.  Further, 
the December 2002 charge letter from VA specifically notified 
the veteran of the right to submit a statement or evidence 
within 60 days (to either rebut the charges or explain his 
position), and of his right to a hearing within 60 days, with 
representation by counsel of his own choosing.  The December 
2002 charge letter clearly pointed out that no expenses 
incurred by a claimant, counsel, or witness would be paid by 
VA.  Thus, the mandated duties have been met, and no 
additional assistance or notification is necessary.

Factual Background, Legal Criteria & Analysis

Pursuant to applicable law and regulation, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  
38 U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. § 3.901(a) 
(2007).  

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for benefits under any laws administered by the VA 
(except laws relating to insurance benefits).  38 C.F.R. 
§ 3.901(a) (2007).

A forfeiture action is an adversarial process initiated by 
VA.  That adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  
Such a standard of proof is much higher than the typical 
claims adjudication standard.  The "beyond a reasonable doubt 
standard" is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required the rebut the presumption of aggravation under 
38 C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R § 3.343(c) required to show 
actual employability in reducing a rating of 100 percent.  
Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the veteran knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the veteran 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days.  38 C.F.R § 3.905(b) (2007).  In this case, as noted 
above, the record indicates that VA followed all procedural 
notification requirements.

Turning to the facts in this case, the Board notes that, in 
August 1999, there was received the veteran's claim for 
service connection for heart disease and peptic ulcer 
disease.  In that application, the veteran indicated that he 
was a former prisoner of war (POW) at Camp O'Donnell, Capas, 
Tarlac, the Philippines, in early 1942, a captivity which 
lasted for over 30 days.  At the time of the filing of the 
veteran's claim for service connection, he was apparently in 
receipt of nonservice-connected pension benefits.

In a subsequent Memorandum for the File dated in January 
2000, the RO indicated that service department certifications 
did not indicate any prisoner-of-war status or recognized 
guerrilla service for the veteran.  Moreover, the veteran had 
not claimed POW status at the time of the filing of his 
initial application for VA benefits.  Rather, in November 
1969, the veteran had indicated that he joined the Bataan 
Death March on April 10, 1942, and later escaped.  In an 
Application to Replace Gratuitous Insurance with Standard 
National Service Life Insurance signed in July 1945, the 
veteran had indicated that his date of capture was April 9, 
1942.  However, when requested to furnish further 
information, he did not reply to the RO's development letter 
regarding his prisoner-of-war status.  Moreover, his name was 
not listed in prisoner-of-war microfiche.  Based on the 
aforementioned, the RO concluded that the evidence of record 
was insufficient to support a finding that the veteran met 
the criteria for a former prisoner of war in accordance with 
the provisions of 38 C.F.R § 3.1(y) (2007).  Inasmuch as the 
veteran had failed to submit evidence substantiating the 
claim that he was a former prisoner-of-war, the finding of 
the service department that he had no prisoner-of-war status 
was confirmed.  

In a claim for a total disability rating based upon 
individual unemployability received in July 2000, the veteran 
once again indicated that he was a former prisoner-of-war.  

In November 2001, there was received a sworn affidavit from 
two of the veteran's former service colleagues, G. M. and T. 
C.  In that affidavit, both of those individuals indicated 
that they personally knew the veteran, and had been 
incarcerated with him at Camp O'Donnell, Capas, Tarlac during 
World War II.  According to the veteran's former service 
colleagues, during their incarceration as prisoners-of-war, 
the veteran was assigned to kitchen duty while they were 
assigned to burial details.

In a September 2001 statement received by the RO in November 
of that same year, the veteran indicated that he had been 
captured (by the Japanese) on April 9, 1942, following which 
he was assigned to kitchen duty for one month at Hermosa, 
Bataan, and then transferred to Camp O'Donnell, Capas, 
Tarlac, where he was imprisoned for two additional months.  
According to the veteran, he escaped from Camp O'Donnell on 
the night of June 15, 1942.  When asked to provide the full 
names of men who were captured and/or interned with him, the 
veteran gave the names of the two service colleagues who had 
furnished the November 2001 affidavit, that is, G. M., and T. 
C.

In a VA Report of Field Examination dated in July 2002, it 
was noted that one of the former affiants, G. M., had been 
contacted at his residence, but that he was bedridden, sick, 
and senile, and unable to provide any material information.  
An interview with the affiant's wife and daughter yielded 
information to the effect that they did not know the veteran 
or the other affiant, T. C., and were unaware of any 
affidavit which had allegedly been signed by G. M.  According 
to the affiant's wife and daughter, G. M. had been senile for 
two years, was currently suffering from dementia, and had 
been declared incompetent to manage his funds.  

In an additional VA Report of Field Examination dated in July 
2002, it was noted that the other former affiant, T. C., had 
been interviewed at his residence, where he voluntarily 
submitted to an interview and deposition.  According to T. 
C., he signed the November 2001 affidavit without reading it, 
and without knowing the contents.  In a deposition 
accompanying the Field Examination Report, T. C. indicated 
that he did not know who had prepared the affidavit, and that 
it was already completed when it was presented to him for his 
signature.  Reportedly, he only signed the affidavit in an 
attempt to help the veteran.  Currently, he did not remember 
when or where he had signed the affidavit.  Nor did he 
remember who had asked him to sign it.  When questioned as to 
whether the veteran was incarcerated with him at the 
prisoner-of-war camp, T. C. indicated that, on one occasion 
when he had met the veteran at the home of G. M., the veteran 
had reminded him that they had seen each other at the 
prisoner-of-war camp at Camp O'Donnell.  However, he was 
"doubtful" about that meeting.

With regard to the aforementioned, the Board is obligated to 
determine the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive, and provide the reasons for its rejection of any 
material evidence favorable to the veteran.  38 U.S.C.A. 
§ 7104(d) (West 2002); Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has the authority to discount the weight 
and probity of evidence in light of its inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Hayes v. Brown, 5 Vet. App. 68, 69-70 
(12993).

Following a comprehensive review of the evidence, the Board 
finds that such evidence shows beyond a reasonable doubt that 
the veteran knowingly and actively made or caused to be made 
false or fraudulent statements concerning a claim for 
benefits under the laws administered by VA.  Such evidence 
clearly establishes that the veteran was never, in fact, a 
prisoner-of-war of the Japanese Government.  Nonetheless, in 
August 1999, the veteran applied for compensation benefits 
premised upon his service as a prisoner-of-war, benefits to 
which he was not legally entitled.

As noted above, on multiple occasions, the veteran indicated 
that, for a period of time during World War II, he was a 
prisoner-of-war of the Japanese Government at Camp O'Donnell, 
Capas, Tarlac, the Philippines.  In November 2001, in an 
attempt to buttress his claim, he procured the sworn 
affidavit of two former service colleagues, G. M., and T. C., 
both of whom indicated that they had been in prison with the 
veteran at the aforementioned internment camp.  However, 
during the course of a subsequent field examination, one of 
those affiants, T. C., clearly stated that, to the best of 
his knowledge, he had never seen the veteran at that camp.  
Nor had he read the November 2001 affidavit prior to signing 
it.

Based on the aforementioned, it is clear beyond a reasonable 
doubt, that the veteran knowingly made false or fraudulent 
statements at the time of his application for compensation 
benefits in August 1999.  Similarly clear is that the veteran 
knowingly made or caused to be made false or fraudulent 
statements in an attempt to obtain those benefits, benefits 
to which he was not legally entitled.  Such action subjected 
him to the provisions of 38 U.S.C.A. § 6103(a), which mandate 
a forfeiture of VA benefits under these circumstances.  
Forfeiture of all rights, claims, and benefits under the laws 
administered by VA (except insurance benefits) is the penalty 
mandated by law on the circumstances presented.  Accordingly, 
the forfeiture of the veteran's rights to VA pension benefits 
was proper.  





ORDER

Forfeiture of the veteran's rights to VA pension benefits 
under the provisions of 38 U.S.C.A. § 6103(a) (West 2002), 
was proper, and the appeal is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


